The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                 June 2, 2022

                                2022COA59

No. 18CA1697, Peo v Newton — Crimes — Murder in the First
Degree — Tampering with Physical Evidence; Criminal Law —
Custodial Interrogation — Miranda; Constitutional Law — Fifth
Amendment — Right to Counsel

     Confronting two issues of first impression, the division

reverses the defendant’s convictions for first degree murder and

evidence tampering and remands the case for a new trial. First, the

division concludes that when an interrogating officer contradicts

written Miranda warnings and misinforms a defendant about his

right to have an attorney appointed before questioning and then

fails to resolve the defendant’s resulting confusion, any statements

during the subsequent interrogation must be suppressed. Because

the defendant’s unconstitutionally obtained statements contributed

to both convictions, the convictions must be reversed.
     Second, the division determines that, under the circumstances

here, the defendant’s attempt to conceal the weapon he used to

shoot the victim was sufficient to establish that he believed an

official proceeding was about to be instituted pursuant to section

18-8-501(3), C.R.S. 2021. The prosecution may thus retry the

defendant on this charge, although it will not have the benefit of his

unconstitutionally obtained confession in doing so.
COLORADO COURT OF APPEALS                                          2022COA59


Court of Appeals No. 18CA1697
Jefferson County District Court No. 16CR2019
Honorable Christie A. Bachmeyer, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Erik Jamal Newton,

Defendant-Appellant.


                       JUDGMENT REVERSED AND CASE
                        REMANDED WITH DIRECTIONS

                                 Division II
                         Opinion by JUDGE GROVE
                        Yun and Graham*, JJ., concur

                           Announced June 2, 2022


Philip J. Weiser, Attorney General, Jacob R. Lofgren, Senior Assistant Attorney
General, Denver, Colorado, for Plaintiff-Appellee

Megan A. Ring, Colorado State Public Defender, Meghan M. Morris, Deputy
State Public Defender, Denver, Colorado, for Defendant-Appellant


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2021.
¶1    Defendant, Erik Jamal Newton, appeals his convictions for

 first degree murder and evidence tampering. Because the officers

 who conducted Newton’s custodial interview incorrectly led him to

 believe that he had no right to counsel at state expense during his

 interrogation, and because the admission of the confession that he

 made during that interrogation was not harmless error, we reverse

 his convictions and remand the case for a new trial.

                          I.    Background

¶2    At trial, the People presented evidence from which the jury

 could find the following facts. In 2009, Newton met Onyx Lebron in

 high school, and the two became close friends. Newton got to know

 Lebron’s family, including his mother and her boyfriend, Zachary

 Greenstreet. By 2015, however, Newton and Lebron had fallen out

 and Newton no longer had any contact with Lebron or his family.

¶3    Around that time, Newton began suffering from auditory

 hallucinations, during which he heard voices of Lebron,

 Greenstreet, and other members of the Lebron family. He reported

 this to mental health professionals and was given antipsychotic

 medication, but it did not help and caused side effects, so he

 stopped taking it. The voices continued to taunt and torment


                                   1
 Newton, and he claimed that the only way to stop them was to

 shoot one of the people whose voices he heard.

¶4    On the night of June 17, 2016, Newton went to the Lebron

 home and, finding Greenstreet in the driveway, shot Greenstreet

 multiple times, killing him. Then he fled the scene and buried the

 gun in a nearby cemetery because he “didn’t want to get caught.”

¶5    At approximately 3 a.m., after Newton left the cemetery, an

 officer investigating a report of a suspicious person spotted him

 walking down the road and activated his overhead lights. Startled,

 Newton jumped a fence and tried to flee. Officers caught him a

 short time later, but he claimed that he had been at a party and

 denied knowing anything about the Greenstreet shooting. He was

 arrested for trespassing and then released from the county jail.

 Shortly after his release, however, Newton returned to the cemetery

 and dug up the gun. By that time, the authorities had linked him

 to Greenstreet’s shooting, and, while executing a search warrant,

 they arrested him and found the gun in his jacket pocket.

¶6    Once again, Newton was brought to the county jail. This time,

 after the officers read him his Miranda rights, he was interrogated




                                   2
 for several hours. He admitted both to killing Greenstreet and to

 hiding the gun in the cemetery.

¶7    Because they are dispositive of Newton’s appeal, we address

 only two of his ten contentions: (1) whether the court should have

 granted his suppression motion; and (2) whether there was

 sufficient evidence to support his tampering conviction.1 We agree

 that the trial court erred when it denied Newton’s suppression

 motion and that, as a result, he is entitled to a new trial. We also

 conclude that Newton is eligible for retrial on the tampering charge

 because, even though that conviction depended heavily on his

 unconstitutionally obtained statements, the prosecution still

 presented sufficient evidence to support it.

                   II.   Waiver of Right to Counsel

¶8    Newton contends that statements he made during his

 custodial interview should have been suppressed because the




 1 We do not address Newton’s remaining contentions of error
 because they are either intertwined with his unconstitutional
 custodial interrogation or involve particular circumstances or
 strategic decisions that may not arise in the event of a retrial. See
 People v. Aldridge, 2018 COA 131, ¶ 45 (declining to address
 appellate issues that are unlikely to arise in the same context on
 remand).

                                   3
  interrogating officers misled him about his right to have an attorney

  appointed before questioning. We agree and further conclude that

  the error was not harmless.

                          A.    Standard of Review

¶9        A trial court’s ruling on a suppression motion presents a

  mixed question of fact and law. People v. Webb, 2014 CO 36, ¶ 9;

  People v. Krueger, 2012 COA 80, ¶ 42. We defer to the court’s

  findings of fact if competent evidence in the record supports them,

  and we review the court’s legal conclusions de novo. Webb, ¶ 9.

  Whether a defendant understood his rights well enough to waive

  them is essentially a question of law. People v. Al-Yousif, 49 P.3d

  1165, 1167 (Colo. 2002).

¶ 10      We review preserved errors of constitutional dimension for

  constitutional harmless error — that is, we will reverse unless the

  People show that the error was harmless beyond a reasonable

  doubt. Hagos v. People, 2012 CO 63, ¶ 11. An error is harmless

  beyond a reasonable doubt if there is no reasonable possibility that

  it contributed to the conviction. Margerum v. People, 2019 CO 100,

  ¶ 14.




                                      4
                            B.   Applicable Law

¶ 11   Police are required to advise criminal suspects of their

  constitutional rights before any custodial interrogation. Miranda v.

  Arizona, 384 U.S. 436, 471 (1966). A Miranda advisement is

  adequate as long as it conveys to the suspect a clear and

  understandable warning that he has a right to remain silent, that

  anything he says can be used against him in court, that he has a

  right to the presence of an attorney, and that if he cannot afford an

  attorney one will be appointed for him prior to any questioning if he

  so desires. Id. at 479.

¶ 12   If a defendant waives his rights and agrees to speak to police

  officers, the validity of that waiver depends on whether the waiver

  was (1) voluntary and (2) knowingly and intelligently made with full

  awareness of the nature of the right and the consequences of its

  abandonment. People v. Knedler, 2014 CO 28, ¶ 10.

¶ 13   When evaluating whether a Miranda waiver was knowing and

  intelligent, we consider the totality of the circumstances. Id. at

  ¶ 13. Although no “talismanic incantation” of Miranda rights is

  required to satisfy the strictures of that case, the appropriate

  inquiry concerning the adequacy of the advisements is whether


                                     5
  these rights have reasonably been conveyed to the suspect.

  Sanchez v. People, 2014 CO 56, ¶ 12 (quoting Duckworth v. Eagan,

  492 U.S. 195, 203 (1989)). The People bear the burden of proving

  the validity of the defendant’s waiver. Knedler, ¶ 10.

                          C.    Additional Facts

¶ 14   Officers Vernon Woodin and Elias Alberti brought Newton to

  the police station for questioning shortly after arresting him. The

  following facts are derived from our review of the video recording of

  that discussion. Woodin gave Newton a written list of his Miranda

  rights and read them out loud. He correctly told Newton that he

  had a right to an attorney who could be present during questioning,

  and that “[i]f you cannot afford to hire an attorney, one will be

  appointed to represent you before questioning if you wish.” Newton

  confirmed that he had read and understood his rights, and then he

  initialed the form next to each of them. Before signing the bottom

  of the form, however, he made clear that his understanding was

  less than complete:

             WOODIN: Ok. Having these rights in mind, do
             you wish to talk with me now?

             NEWTON: Um, well I do wish to talk to you
             and I, I can’t afford a lawyer, and an attorney,


                                     6
            when I go to court, wouldn’t he be there
            anyway?

            WOODIN: So, the, an attorney would be
            appointed after um, the only way that you
            would get an attorney now is if you were able
            to pay for one.

            NEWTON: Right.

            WOODIN: Ok?

            NEWTON: Right I can’t, uh, can’t.

            WOODIN: Ok.

            NEWTON: So . . .

            ALBERTI: So the que-, the question is not
            really whether you can afford [an] attorney or
            not.

            NEWTON: Mm-hmmm.

            ALBERTI: Ok? The question is, with these
            rights in mind do you wish to talk to us now?

            NEWTON: Oh, yeah, so it’s fine.

            ALBERTI: Ok.

            WOODIN: Ok, so if you do, if you want to talk
            with me, and you agree to talk with me
            without your attorney, I’m gonna have you
            sign your name right there ok?

            NEWTON: Ok.

¶ 15   After hearing from Woodin that the “only way” to have an

  attorney present for questioning would be to hire one, and after


                                   7
  telling the officers that he could not afford an attorney, Newton then

  signed his name to the Miranda waiver.

¶ 16   Alberti, apparently realizing his partner’s misstatement, then

  attempted to fix it by “clarify[ing]” that while Newton had a right to

  representation during the interrogation, if he “want[ed] to talk to

  [the officers] without your attorney present, then we can do that

  now.” But when Newton asked once again about whether he would

  have to pay for an attorney during the interview, Alberti sidestepped

  the question:

             NEWTON: And I’d have to pay for that one,
             right?

             ALBERTI: Well what I’m trying to say is, is that
             you have a right to have an attorney present,
             so if you’re saying I want to talk to you, but I
             only want to talk to you with my attorney
             present, then that’s your right.

             NEWTON: Oh, (inaudible).

             ALBERTI: If you’re saying, I’ll talk to ya’ and I
             don’t really care whether my attorney’s present
             or not, that’s the second part. Does that make
             sense?

             NEWTON: Yes, yeah, I just don’t have an
             attorney.

             ALBERTI: Ok. It’s not whether you have one
             or not, you’re, I think you’re confused.


                                     8
            NEWTON: Oh.

            ALBERTI: It’s not whether you have, we know
            you don’t have one, because there’s not one
            sitting here.

            NEWTON: (Laughs) Yeah, yeah.

            ALBERTI: The right is that you, you can have
            an attorney sitting here if you want one. So
            my question is to you, just so we’re on the
            same page, are you willing to talk to us
            without an attorney present or would you like
            to have an attorney present before you answer
            any questions?

            NEWTON: Um, (long pause) no I think it’s fine.

            ALBERTI: Ok. Do you understand the two
            differences that we’re talking about, though,
            right?

            NEWTON: Yeah.

            ALBERTI: Ok.

¶ 17   Once this discussion about Newton’s Miranda rights

  concluded, Newton confessed in extensive detail that he

  intentionally killed Greenstreet after hearing voices telling him to do

  so, and that he buried the gun because he did not want to get

  caught with the murder weapon.




                                     9
                              D.    Analysis

¶ 18   Newton moved to suppress his statements at the police

  station, arguing that he did not knowingly and voluntarily waive his

  Miranda rights because the officers misled him about his right to

  counsel. We agree that Newton’s waiver was invalid.

¶ 19   Our supreme court has held that an advisement is adequate if

  a suspect’s Miranda rights are “reasonably conveyed to the suspect”

  and he understands them as safeguards for his constitutional

  privilege. Sanchez, ¶ 11. One of those rights, guaranteed by the

  Fifth Amendment, ensures that a suspect is entitled to “deal with

  the police only through counsel,” id. at ¶ 14 (quoting McNeil v.

  Wisconsin, 501 U.S. 171, 178 (1991)). To effectuate that right,

  police must warn a suspect “not only that he has the right to

  consult with an attorney, but also that if he is indigent a lawyer will

  be appointed to represent him.” Id. at ¶ 15 (quoting Miranda, 384

  U.S. at 473). Thus,

             [a]s long as the suspect is made to understand
             that regardless of his present ability to retain
             counsel, he will be entitled to have an attorney
             appointed to intercede on his behalf with the
             police, and he voluntarily waives that right, his
             Fifth Amendment right to counsel has been
             adequately safeguarded.


                                    10
  Id. at ¶ 16 (emphasis added).

¶ 20   In Sanchez, our supreme court considered the adequacy of an

  advisement in which the interviewing officer did not expressly tell

  the defendant that he was entitled to an attorney “free of charge.”

  Id. at ¶ 4. The court affirmed the defendant’s conviction, noting

  that in response to the defendant’s inquiry whether “a lawyer was

  going to want money . . . the officer expressly informed him that if

  he did not have the means for an attorney, one would be appointed

  for him.” Id. at ¶ 20. This advisement was adequate, the court

  held, because “[u]ltimate financial liability for the cost of

  consultation with and the presence of appointed counsel during

  custodial interrogation was never a consideration of consequence

  for the Court in Miranda.” Id. at ¶ 16.

¶ 21   No such clarity was provided to Newton. To the contrary,

  Woodin affirmatively misinformed Newton about his Miranda rights,

  telling him that “the only way” he could have an attorney present

  for questioning would be if he was able “to pay for one.” This

  inexplicably contradicted the written advisement that Woodin had

  just read aloud, and in any event, it did not answer Newton’s

  question, which was about representation during future court


                                     11
  appearances. It was only after this incorrect statement that Newton

  signed the Miranda waiver.

¶ 22   Even though the written Miranda warning on the page Newton

  signed — “if you cannot afford to hire a lawyer, one will be

  appointed to represent you before questioning, if you wish” — was

  correct, it was obvious that Newton remained unsure of his rights.

  In the discussion that ensued, with Alberti taking the lead, Newton

  again sought to clarify whether he would need to pay for a lawyer to

  obtain representation prior to questioning. Alberti dodged the

  question, and instead — despite acknowledging that Newton was

  “confused” — only reiterated that Newton had a right to an

  attorney. At the suppression hearing, Newton testified that with

  respect to the Miranda advisement, he “went with what [the officers]

  were saying.” Notably, despite Newton’s obvious confusion, at no

  point during the conversation did either officer correct Woodin’s

  affirmative misrepresentation.

¶ 23   To be sure, no talismanic recitation of a defendant’s Miranda

  rights is necessary. Sanchez, ¶ 12. But any Miranda advisement

  that either contains an affirmative misrepresentation of a

  defendant’s rights or misleads a defendant about a material fact


                                    12
  regarding those rights, such as a defendant’s right to an attorney

  regardless of his ability to pay, is inherently insufficient. And

  because Newton’s agreement to speak to the police without counsel

  present was based at least partly on the interviewing officers’

  incorrect and unrebutted explanation of his constitutional right, we

  cannot conclude that his waiver was knowing and intelligent.

  Therefore, the trial court erred by denying Newton’s motion to

  suppress his statements made at the police station.

¶ 24   We further conclude that the error was not harmless with

  respect to either of Newton’s convictions. The prosecution relied on

  Newton’s confession throughout each phase of the trial:

           In her opening statement, the prosecutor described how

             Newton told the officers exactly what happened the night

             he shot Greenstreet, and how he ran away and hid the

             gun “because he didn’t want to get caught.”

           During the prosecution’s case-in-chief, Woodin described

             how Newton’s statements supported the theory that the

             shooting was premeditated and deliberate. Among other

             things, Woodin discussed the souring of the relationship

             between Newton and the Lebron family and explained

                                    13
            how Newton, armed with a gun, traveled for hours on two

            trains and a bus to get to Greenstreet’s home, and then

            fled after the shooting because he did not want to get in

            trouble.

           During closing argument, the prosecutor used direct

            quotes from Newton’s confession to explain the steps that

            Newton took to intentionally kill Greenstreet, saying that

            “every single step shows deliberation.”

¶ 25   Given the importance of Newton’s unconstitutionally obtained

  statements to the prosecution’s case, we cannot conclude that their

  admission was harmless beyond a reasonable doubt. Newton’s

  theory of defense was that he had not formed the culpable mental

  state for first degree murder. But his confession provided

  significant support for the prosecution’s argument that he had, in

  fact, intended to kill Greenstreet. In addition, Newton’s confession

  provided clear evidence that he tampered with evidence by burying

  the gun, as he described in his own words why he chose to do so.

  Because the prosecution relied on Newton’s confession so heavily

  throughout the trial, and because some elements of Newton’s

  confession provided a unique insight into the motivations for


                                   14
  Newton’s conduct, we cannot say that this error was harmless

  beyond a reasonable doubt. Accordingly, we reverse both

  convictions.

                      III.   Sufficiency of the Evidence

¶ 26      Newton contends that the prosecution presented insufficient

  evidence to support his conviction on the tampering charge. We

  disagree.

                A.   Standard of Review and Applicable Law

¶ 27      We review de novo sufficiency of the evidence claims. McCoy v.

  People, 2019 CO 44, ¶ 27. In determining whether sufficient

  evidence exists to sustain a defendant’s conviction, we consider

  whether the evidence, both direct and circumstantial, when viewed

  as a whole and in the light most favorable to the verdict, is

  substantial and sufficient to support a conclusion by a reasonable

  mind that the defendant is guilty of the charge beyond a reasonable

  doubt. Clark v. People, 232 P.3d 1287, 1291 (Colo. 2010). We give

  the prosecution the benefit of all reasonable inferences that might

  fairly be drawn from the evidence. People v. Perez, 2016 CO 12,

  ¶ 25.




                                      15
                               B.    Analysis

¶ 28   “A person commits tampering with physical evidence if,

  believing that an official proceeding is pending or about to be

  instituted and acting without legal right or authority, he . . .

  conceals . . . physical evidence with intent to impair its . . .

  availability in the pending or prospective official proceeding.” § 18-

  8-610(1)(a), C.R.S. 2021. An “official proceeding” is “a proceeding

  heard before any legislative, judicial, administrative, or other

  government agency, or official authorized to hear evidence under

  oath, . . . or other person taking testimony or depositions in any

  such proceedings.” § 18-8-501(3), C.R.S. 2021; see also § 18-8-

  601, C.R.S. 2021 (definitions in section 18-8-501(3) apply to section

  18-8-610). Newton contends that the prosecution failed to

  introduce evidence that an official proceeding was “about to be

  instituted” and that he concealed the gun with intent to impair its

  availability in a prospective official proceeding.

             1.    Official Proceeding About to Be Instituted

¶ 29   First, we conclude that the evidence was sufficient for the jury

  to conclude that Newton knew an official proceeding was about to

  be instituted. Although Colorado courts have not addressed this


                                     16
  precise issue, they have concluded that a defendant’s attempt to

  conceal an item is sufficient to establish the defendant’s belief that

  an official proceeding was about to be instituted. See Frayer v.

  People, 684 P.2d 927, 929 (Colo. 1984); People v. Atencio, 140 P.3d

  73, 77 (Colo. App. 2005).

¶ 30   In Atencio, a division of this court specifically left open

  circumstances, like those here, where a defendant makes evidence

  “unavailable to law enforcement at a point in time when he or she

  does not know with certainty of an imminent arrest that will result

  in discovery of the” evidence. 140 P.3d at 77. However, “it is

  evident from the language of the tampering statute that the General

  Assembly intended to criminalize behavior that interferes with an

  official proceeding even if that behavior occurs before the

  proceeding is instituted.” Id.; see also Frayer, 684 P.2d at 929

  (sufficient evidence that defendant believed an official proceeding

  was about to be instituted); People v. Candelaria, 107 P.3d 1080,

  1087 (Colo. App. 2004) (same), rev’d in part on other grounds, 148

  P.3d 178 (Colo. 2006).

¶ 31   Thus, we conclude that there is no requirement under section

  18-8-610 that acts sufficient to support a tampering charge must


                                     17
  occur subsequently to either a defendant’s contact with police or his

  discovery that he is about to be arrested. Rather “the offense of

  tampering with physical evidence depends, to an important degree,

  on the defendant’s conduct and intent.” Frayer, 684 P.2d at 929.

  And a defendant could believe, without certainty, that an official

  proceeding is about to be instituted even if the police have not

  contacted him.

¶ 32   Newton’s own video confession established that he buried the

  gun because he “didn’t want to get caught.”2 This statement made

  clear that Newton knew that his killing of Greenstreet could trigger

  an official proceeding. The jury could have reasonably concluded,

  based on the evidence, that such a proceeding was “about to be

  instituted.” See § 18-8-610(1); Candelaria, 107 P.3d at 1087

  (holding that when the murder weapon was never found, the

  evidence was sufficient for the jury to conclude that the defendant

  had tampered with the evidence).



  2 Although we have already held that Newton’s confession would be
  inadmissible in the event of a retrial, when assessing the sufficiency
  of the evidence, “we must consider all the evidence admitted at trial,
  including . . . erroneously admitted evidence.” People v. Hard, 2014
  COA 132, ¶ 39.

                                    18
  2.   Intent to Impair the Gun’s Availability in a Prospective Official
                                Proceeding

¶ 33   Second, we agree that the evidence was sufficient for the jury

  to conclude that Newton concealed the gun with the intent to impair

  its availability in a prospective proceeding. Newton argues that

  because he retrieved the gun from its hiding spot and had it in his

  possession when he was arrested, he could not have intended to

  impair its availability in a future proceeding. But the statute

  plainly requires the jury to assess Newton’s intent at the moment

  he buried the gun, and not whether his objectives later changed.

  As we have already noted, Newton buried the gun because he

  “didn’t want to get caught.” This direct admission was an

  expression of his intent at the moment he buried the gun. And

  acting on that intent worked, at least initially. Despite being

  arrested in the vicinity of the Lebron house shortly after shooting

  Greenstreet, Newton did not have the gun on him and was not

  charged at that time with Greenstreet’s murder.

¶ 34   Taken as a whole and in the light most favorable to the

  prosecution, these facts support a reasonable inference that, at the

  time Newton buried the gun, he believed that an official proceeding



                                    19
  was about to be instituted and he intended to impair the gun’s

  availability in that proceeding. If there is evidence from which one

  may reasonably infer that the elements of the crime have been

  established, the evidence is substantial and sufficient. People v.

  Torres, 224 P.3d 268, 277 (Colo. App. 2009). Therefore, we

  conclude that the evidence was sufficient for a jury to conclude that

  Newton was guilty of the tampering charge.

                            IV.   Conclusion

¶ 35   The judgment is reversed, and the case is remanded for a new

  trial on both the first degree murder and evidence tampering

  charges with directions to exclude evidence of Newton’s confession

  to the police.

       JUDGE YUN and JUDGE GRAHAM concur.




                                   20